DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 30 June 2022 with respect to claims 1 have been fully considered but they are not persuasive.
On pages 7-10 of the response the applicant argues the rejection of independent claim 1.
First, the applicant argues on page 8 that the combination of the reference does not make sense because a person of ordinary skill in the art would have contemplated the polarity of Hayashiguchi, and thus the office action merely pieces together the rejection without any motivation.  The office respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office specifically cites Enami for motivation stating “so that it becomes possible to simplify the arrangement of the data line driver (column 16, line 64 to column 17, line 9) and to streamline the production process, and to attain improvement of yield in the manufacturing stage due to the reduction of the number of components constituting the driving circuit so that direct assembly of the driving circuit on the LCD panel can be facilitated (column 17, lines 13-19)” and the applicant provides no mention of this in this argument.  Thus, these arguments are not found persuasive.
Second, the applicant argues on pages 8-9 that a person having ordinary skill in the art would not have been motivated to make the combination because in the combination modifying Hayashiguchi with Enami will not be able to solve Hayashiguchi’s original intended problem.  The office respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, the mere polarity teachings from Enami are used and applied to the preset voltage [which is the data voltage] already taught by Hayashiguchi.  Thus Hayashiguchi’s original intended problem is still solved in the combination.  Thus, these arguments are not found persuasive.
Third, the applicant argues on pages 9-10 that the motivation provided by the examiner has nothing to do with modifying Hayashiguchi with Enami, and that the combination would complicate the arrangement of the data line driver.  However, the portions cited by the examiner specifically relate to providing the simplifying the arrangement by providing the precharge voltage and polarity.  Thus the motivation provided has everything to do with the “preset voltage plus same polarity.” Thus, these arguments are not found persuasive.

On page 16 the applicant argues claim 12 for the same reasons as claim 1, and thus for the same reasons as above the rejection is maintained.

On pages 15-16 of the response the applicant argues the rejection of dependent claim 10.
First, the applicant argues on page 15 that there is no need to save the preset voltage signal in a memory in Hayashiguchi, however, just because Hayashiguchi uses the data voltage for precharging does not mean that it can’t be stored in a memory.  The claims do not say anything about a “separate” memory as argued. Thus, this argument is not found persuasive.
Second, the applicant argues on page 16 that Lim teaches their compensation value is at the sate time rather that at a time earlier, and thus Lim does not cure the deficiencies of Hayashiguchi   The office respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Lim was not used to incorporate their compensation into Hayashiguchi but rather was used to teach of storing such a value in a data signal memory.  Therefore, when these teachings are applied to Hayashiguchi, the preset voltage signal of Hayashiguchi is stored in a data signal memory.  Thus, this argument is not found persuasive.

Applicant’s arguments, see pages 10-15 and 16-17 of the response, filed 30 June 2022, with respect to the 103 rejection of dependent claims 3-5, 9 and 21 have been fully considered and are persuasive.  The rejection under 103 of claims 3-5, 9 and 21 has been withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi et al. (Patent Number: 5,742,269) hereinafter referred to as Hayashiguchi in view of Enami et al. (Patent Number: 5,892,493) hereinafter referred to as Enami.

With respect to Claim 1, Hayashiguchi teaches a cross voltage compensation method (column 2, lines 35-36; claim 5) for a display panel (fig. 3; column 3, lines 23-24), comprising: transmitting a preset voltage signal to in-plane data lines (fig. 3, the preset voltage is transmitted via items 30A, 30B, 20A, and 20B are in the same plane as the data lines and are therefore transmitted to in-plane data lines) after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started (column 2, lines 35-49; column 4, line 63 to column 5, line 5; column 5, lines 19-31; the preset voltage is the voltage that is used to precharge the electrodes); keeping all the scanning lines at a close state while transmitting the preset voltage signal to the in-plane data lines (column 4, lines 30-47); and transmitting the preset voltage signal to in-plane data lines (fig. 4c; column 5, lines 6-11).
Hayashiguchi does not teach wherein transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame; and transmitting the preset voltage signal having the same polarity as data signals of the first row of the next frame to the in-plane data lines.
Enami teaches a cross voltage compensation method (column 5, lines 14-35) for a display panel (figs. 1 or 5-7), comprising: transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (fig. 9A; column 9, lines 32-42; column 13, lines 4-17); and transmitting the preset voltage signal having the same polarity as data signals of the first row of the next frame to in-plane data lines (figs. 1 or 5-7).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame; and transmitting the preset voltage signal to in-plane data lines, as taught by Enami so that it becomes possible to simplify the arrangement of the data line driver (column 16, line 64 to column 17, line 9) and to streamline the production process, and to attain improvement of yield in the manufacturing stage due to the reduction of the number of components constituting the driving circuit so that direct assembly of the driving circuit on the LCD panel can be facilitated (column 17, lines 13-19). 

With respect to Claim 8, claim 1 is incorporated, Hayashiguchi does not teach wherein the preset voltage signal takes a more appropriate value according to an actual voltage signal of the first row of the next frame.
Enami teaches a cross voltage compensation method (column 5, lines 14-35) for a display panel (figs. 1 or 5-7), comprising: transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (fig. 9A; column 9, lines 32-42; column 13, lines 4-17); and transmitting the preset voltage signal to in-plane data lines (figs. 1 or 5-7); wherein the preset voltage signal takes a more appropriate value according to an actual voltage signal of the first row of the next frame (column 13, lines 4-17, “takes a more appropriate value” = the precharge voltage is +1.25 V or -1.25 V, a value close to the average value of the data voltage being applied).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein the preset voltage signal takes a more appropriate value according to an actual voltage signal of the first row of the next frame., as taught by Enami so that it becomes possible to simplify the arrangement of the data line driver (column 16, line 64 to column 17, line 9) and to streamline the production process, and to attain improvement of yield in the manufacturing stage due to the reduction of the number of components constituting the driving circuit so that direct assembly of the driving circuit on the LCD panel can be facilitated (column 17, lines 13-19). 

With respect to Claim 11, claim 1 is incorporated, Hayashiguchi teaches wherein the close state of scanning lines is enabled and maintained by controlling a gate driver circuit (fig. 3, via a LP to the scanning driver block 19; column 4, lines 42-47).

With respect to Claim 22, claim 1 is incorporated, Hayashiguchi does not teach wherein the preset voltage signal has a voltage magnitude that is a half of a voltage magnitude of a data signal corresponding to 255 grayscale of the display panel.
Enami teaches a cross voltage compensation method (column 5, lines 14-35) for a display panel (figs. 1 or 5-7), comprising: transmitting a preset voltage signal to in-plane data lines comprises: acquiring a preset voltage signal having a same polarity as data signals of a first row of a next frame (fig. 9A; column 9, lines 32-42; column 13, lines 4-17); and transmitting the preset voltage signal having the same polarity as data signals of the first row of the next frame to in-plane data lines (figs. 1 or 5-7); wherein the preset voltage signal has a voltage magnitude that is a half of a voltage magnitude of a data signal corresponding to 255 grayscale of the display panel (column 9, lines 28-42, “Therefore, if the data voltage is applied through the data line driver 40 and the multiplexer 38, the potential on each data line is changed to a value substantially equal to the applied precharge voltage, or a value close to the data voltage applied next time (an average value of data voltage being applied if the range of data voltage is +2.5 V--2.5 V, and the precharge voltage is +1.25 V or -1.25 V)”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cross voltage compensation method of Hayashiguchi, wherein the preset voltage signal has a voltage magnitude that is a half of a voltage magnitude of a data signal corresponding to 255 grayscale of the display panel, as taught by Enami so that it becomes possible to simplify the arrangement of the data line driver (column 16, line 64 to column 17, line 9) and to streamline the production process, and to attain improvement of yield in the manufacturing stage due to the reduction of the number of components constituting the driving circuit so that direct assembly of the driving circuit on the LCD panel can be facilitated (column 17, lines 13-19). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Enami as applied to claim 1 above, and further in view of Lim (Pub. No.: US 2019/0333456 A1).

With respect to Claim 10, claim 1 is incorporated, Hayashiguchi and Enami combined do not teach wherein the preset voltage signal is stored in a data signal memory.
Lim teaches a driving method (fig. 9; ¶68) for a display panel (fig. 1; ¶22), comprising: transmitting a preset voltage signal to in-plane data lines (¶29, preset voltage = compensation value); wherein the preset voltage signal is stored in a data signal memory (fig. 1, item 190: memory; ¶29). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Enami, wherein the preset voltage signal is stored in a data signal memory, as taught by Lim so as to provide a common method for storage and retrieval. 

Claims 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa, in view of Hayashiguchi, in view of Yu et al. (Pub. No.: US 2021/0157608 A1) hereinafter referred to as Yu, and in view of Enami.

With respect to Claim 12, Yukawa teaches a display panel (fig. 1 ¶47), comprising: a timing controller IC (fig. 1, item 11; ¶49), configured to control a gate driver circuit (fig. 1, item 19; ¶58) and a source driver circuit (fig. 1, item 18; ¶58); a pre-compensation circuit (fig. 1, item 15; ¶53), configured to output a preset voltage signal (¶133, preset voltage signal: dummy data); and a default memory (¶134, frame memory), configured to store the preset voltage signal (¶134).
Yukawa does not explicitly mention the display panel comprising: wherein after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started, the timing controller IC is configured to input the preset voltage signal to the data lines of the display panel while keeping the gate driver circuit closed.
Hayashiguchi teaches a display panel (fig. 3; column 3, lines 31-32, display panel: LCD module), comprising: a display controller (fig. 2, item 7: display controller), configured to control a gate driver circuit and a source driver circuit (column 3, lines 27-30; column 3, lines 56-62); a pre-compensation circuit (fig. 2, item 7 also functions as a pre-compensation circuit), configured to output a preset voltage signal (column 5, lines 6-18); and a data driver block (fig. 3, items 17A and 17B), configured to transmit data signals to data lines within a display panel (column 3, lines 38-42); wherein after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started, the display controller is configured to input the preset voltage signal to the data lines of the display panel while keeping the gate driver closed (column 4, line 30 to column 5, line 5).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Yukawa, such that the timing controller of Yukawa performs the functions of the display controller of Hayashiguchi resulting in wherein after scanning of a scanning line of a last row of a current frame is completed and before scanning of a scanning line of a first row of a next frame is started, the timing controller IC is configured to input the preset voltage signal to the data lines of the display panel while keeping the gate driver circuit closed, so as to remove the effect of data from the last display line appearing in the first display line (column 1, lines 48-50; column 2, lines 33-34).
Yukawa and Hayashiguchi combined do not teach the display panel further comprises: a data driver chip, configured to transmit data signals to data lines within a display panel.
Yu teaches a display panel (fig. 5; ¶148), comprising: a timing controller IC (fig. 5, item 12; ¶148), controlling a gate driver circuit (fig. 5, item 13; ¶148) and a source driver circuit (fig. 5, item 14; ¶148); and a data driver chip (fig. 5, item 141; ¶148), configured to transmit data signals to data lines within a display panel (fig. 6; ¶149).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yukawa and Hayashiguchi, to further comprise a data driver chip, configured to transmit data signals to data lines within a display panel, as taught by Yu so as to provide an alternative for transmitting data signals. 
Yuawa, Hayashiguchi, and Yu combined do not teach wherein the pre-compensation circuit is configured to acquire a preset voltage having a same polarity as data signals of a first row of a next frame, and transmit the preset voltage signal to in-plane data lines.
Enami teaches a display panel (fig. 1; column 7, lines 9-13), comprising: an LCD controller (fig. 1, item 36; column 7, lines 40-45), configured to control a gate driver circuit (fig. 1, item 34; column 7, lines 43-45) and a source driver circuit (fig. 1, item 40; column 7, lines 56-62); a precharge controller (fig. 1, item 44; column 8, lines 4-10), a pre-compensation circuit (fig. 1, item 36; column 8, lines 13-18, 24-33), configured to output a preset voltage signal; wherein the pre-compensation circuit is configured to acquire a preset voltage having a same polarity as data signals of a first row of a next frame, and transmit the preset voltage signal to in-plane data lines (fig. 9A; column 9, lines 32-42; column 13, lines 4-17).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yuawa, Hayashiguchi, and Yu, wherein the pre-compensation circuit is configured to acquire a preset voltage having a same polarity as data signals of a first row of a next frame, and transmit the preset voltage signal to in-plane data lines, as taught by Enami so that it becomes possible to simplify the arrangement of the data line driver (column 16, line 64 to column 17, line 9) and to streamline the production process, and to attain improvement of yield in the manufacturing stage due to the reduction of the number of components constituting the driving circuit so that direct assembly of the driving circuit on the LCD panel can be facilitated (column 17, lines 13-19). 

With respect to Claim 13, claim 12 is incorporated, Yukawa teaches wherein the gate driver circuit is electrically connected to scanning lines (fig. 1).

With respect to Claim 15, claim 12 is incorporated, Yukawa teaches wherein the default memory comprises a data signal memory (¶134).

With respect to Claim 16, Yukawa teaches a display device comprising the display panel (fig. 1 ¶47), according to claim 12.

With respect to Claim 18, claim 16 is incorporated, Yukawa teaches wherein the default memory comprises a data signal memory (¶134).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuawa, Hayashiguchi, Yu, and Enami as applied to claims 13 and 16 above, and further in view of Kim et al. (Pub. No.: US 2020/0074939 A1) hereinafter referred to as Kim1 in view of Kim et al. (Pub. No.: US 2004/0239602 A1) hereinafter Kim2.

With respect to Claim 14, claim 13 is incorporated, Yukawa, Hayashiguchi, Yu, and Enami combined do not mention wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit, wherein the microcontroller unit is disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from timing controller IC.
Kim1 teaches a display panel (fig. 1), comprising: a timing controller IC (fig. 1, item 140); and a pre-compensation circuit (fig. 1, item 140 is both a timing controller and a pre-compensation circuit; ¶32); wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit (¶35), wherein the microcontroller unit is disposed on the timing controller IC (¶35), and the advance acquirer is configured to acquire data signals of the first row of the next frame from the timing controller IC.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yukawa, Hayashiguchi, Yu, and Enami, such that the video mapping section of Yukawa comprises the microcontroller of Kim1, resulting in a combined display device, wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit, wherein the microcontroller unit is disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from the timing controller IC, as taught by Kim so as to provide an alternative for design.
Yukawa, Hayashiguchi, Yu, Enami, and Kim1 combined do not teach wherein the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC.
Kim2 teaches a display panel (fig. 10), comprising: a timing controller IC (fig. 10, item 34; fig. 12; ¶74); and a pre-compensation circuit (fig. 10, item 34 also functions as a pre-compensation circuit; fig. 12); wherein the pre-compensation circuit comprises a row counter (fig. 10, claim 4), wherein the row counter is disposed on the timing controller IC (fig. 13; claim 4; ¶82).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Yukawa, Hayashiguchi, Yu, Enami, and Kim1 such that the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC, as taught by Kim2 so as to provide an alternative for design and for counting purposes.

With respect to Claim 17, claim 16 is incorporated, Yukawa, Hayashiguchi, Enami, and Yu do not mention wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit and a row counter, wherein the microcontroller unit and the row counter are both disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from the timing controller IC.
Kim1 teaches a display panel (fig. 1), comprising: a timing controller IC (fig. 1, item 140); and a pre-compensation circuit (fig. 1, item 140 is both a timing controller and a pre-compensation circuit; ¶32); wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit (¶35), wherein the microcontroller unit is disposed on the timing controller IC (¶35), and the advance acquirer is configured to acquire data signals of the first row of the next frame from timing controller IC.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Yukawa, Hayashiguchi, Enami, and Yu, such that the video mapping section of Yukawa comprises the microcontroller of Kim1, resulting in a combined display device, wherein the pre-compensation circuit comprises an advance acquirer comprising a microcontroller unit, wherein the microcontroller unit is disposed on the timing controller IC, and the advance acquirer is configured to acquire data signals of the first row of the next frame from timing controller IC, as taught by Kim so as to provide an alternative for design.
Yukawa, Hayashiguchi, Yu, Enami and Kim1 combined do not teach wherein the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC.
Kim2 teaches a display panel (fig. 10), comprising: a timing controller IC (fig. 10, item 34; fig. 12; ¶74); and a pre-compensation circuit (fig. 10, item 34 also functions as a pre-compensation circuit; fig. 12); wherein the pre-compensation circuit comprises a row counter (fig. 10, claim 4), wherein the row counter is disposed on the timing controller IC (fig. 13; claim 4; ¶82).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Yukawa, Hayashiguchi, Yu, Enami, and Kim1 such that the pre-compensation circuit comprises a row counter, wherein the row counter is disposed on the timing controller IC, as taught by Kim2 so as to provide an alternative for design and for counting purposes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Enami as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2020/0152128 A1 hereinafter referred to as Kim3.

With respect to Claim 19, claim 1 is incorporated, Hayashiguchi and Enami combined do not teach wherein an absolute voltage value of the preset voltage does not exceed a voltage of data signal corresponding to 255 grayscale of the display panel.
Kim3 teaches a method for precharging a display panel, comprising: transmitting a preset voltage signal to in-plane data lines; wherein an absolute voltage value of the preset voltage does not exceed a voltage of a data signal corresponding to a 255 grayscale of the display panel (¶81, “The precharge data PC may have a gray scale higher than the black image data BD and lower than the input image data LDC1' to be applied to the corresponding pixel” where greyscales are commonly represented up to 255). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Enami, wherein an absolute voltage value of the preset voltage does not exceed a voltage of data signal corresponding to 255 grayscale of the display panel as taught by Kim3 so as to reduce motion picture response time and improve motion blur (¶4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi and Enami as applied to claim 1 above, and further in view of Li et al. (Pub. No.: US 2009/0109157 A1).

With respect to Claim 20, claim 1 is incorporated, Hayashiguchi does not mention wherein when the data signal of the first row of the next frame is 0 volts, the preset voltage signal is 0 volt.
Li teaches a method for a display panel (¶27), comprising: transmitting a preset voltage signal to in-plane data lines (claim 1); wherein when the data signal of the first row of the next frame is 0 volts, the preset voltage signal is 0 volt (¶48; ¶50; claim 1 – since the preset voltage is or close to 0 volts for any data signal including 0 volts, the preset voltage will still be zero).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Hayashiguchi and Enami, wherein when the data signal of the first row of the next frame is 0 volts, the preset voltage is 0 vols, as taught by Li so as to effectively speed up the data refresh process with reduced power consumption (¶43).

Allowable Subject Matter

Claims 3-5, 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
8 November 2022